Hoke, J.,
after stating the case: Numerous, and repeated decisions of the Court are in affirmance and illustration of the principle that “Counties and townships are, as a rule, simply agencies of the State constituted for the convenience of local administration in certain portions of the State’s territory, and in the exercise of ordinary governmental functions they are subject to almost unlimited legislative control, except when restricted by constitutional provision.” Board of Trustees v. Webb, 155 N. C., 379; Lutterloh v. Fayetteville, 149 N. C., 65; Jones v. Commissioners of Stokes, 143 N. C., 59; S. v. Commissioners, 122 N. C., 812; McCormac v. Commissioners, 90 N. C., 441; Mills v. Williams, 33 N. C., 558. Speaking to this question in Stolces’ case, supra, the Chief Justice said: “The defendant suggests, however, that it infringes upon the pro*518visions of tbe Constitution 'establishing and requiring them to be maintained in their integrity.’ But we do not find any such provisions. The Constitution recognizes the existence of counties, townships, cities, and towns as- governmental agencies (White v. Commissioners, 90 N. C., 437), but they are all legislative creations and subject to be changed (Dare v. Currituck, 95 N. C., 189; Harris v. Wright, 121 N. C., 172), abolished (Mills v. Williams, 33 N. C., 558), or divided (McCormac v. Commissioners, 90 N. C., 441), at the will of the General Assembly.”
The power of the Legislature, then, being ample, it is clear from a perusal of the statute that the territory in question has been detached from Cumberland and made a part of the county of Harnett, and except as to taxes already levied and civil and criminal cases already commenced, these limitations being expressly made by the act itself, the county of Cumberland and its officers may not further exercise direct authority in said territory.
It is urged that the act in question is invalid because the same was not passed as required by Article II, sec. 14, of the Constitution, that in reference to incurring State and municipal indebtedness. Connor and Cheshire’s Constitution, pp. 117 and 118. But this is not a correct apprehension of the terms and purpose of the act. The power to exercise ordinary governmental functions, collecting taxes, etc., was given to the county of Harnett in the act creating the county in 1855, and the present statute simply annexed additional territory to the county, thereby bringing the same within the power. As to contracting debts and the levy and collection of taxes to pay the same, these questions will be referred to the statutes applicable and to the revenue acts, general or special, controlling in such matters.
When, as in this case, a portion of territory is detached, etc., the burdens of existent indebtedness and the apportionment thereof, in the absence of constitutional provision and in so far as the inhabitants are concerned, are referred entirely to the legislative discretion. Lutterloh v, Fayetteville, supra; Commissioners of Dare v. Commissioners of Currituck, 95 N. C., *519189; Currituck v. Commissioners of Dare, 79 N. C., 565. Under the statute we are now considering, the Legislature intends that the existent indebtedness shall be apportioned and, in the proviso to section 6, has directed that the commissioners of the two counties “shall have full power and authority to properly adjust the share of the bonded and floating debt of Cumberland County outstanding on the first day of’ May, 1911, which is properly chargeable to the detached portion of Cumberland County, and to make an equitable levy, of taxes thereon to cover the same and to provide for the collection and payment thereof.” This is a ease where the conferring of power imposes the duty for its exercise. Jones v. Commissioners of Madison, 137 N. C., 580. And the final portion of his Honor’s judgment comes well within the purview of the statute and the precedents applicable to the facts presented. Commissionefs v. Commissioners, 107 N. C., 291. There is no error, and the judgment of the Superior Court is
Affirmed.